IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50362
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GERALD JOE HENSON,
also known as Jerry Henson,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-95-CR-154-6-JN
                       --------------------
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gerald Joe Henson, federal inmate # 13118-064, appeals the

district court’s dismissal of his Fed. R. Crim. P. 12(b)(2)

motion for lack of subject-matter jurisdiction.   Henson contends

that the district court erred by construing his motion as a 28

U.S.C. § 2255 motion.   Henson wishes to challenge his indictment

pursuant to Apprendi v. New Jersey, 530 U.S. 466 (2000), because

the indictment did not allege a $61 million tax loss, obstruction

of justice, and the printing of counterfeit securities.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50362
                                 -2-

     Our review of the district court’s dismissal for lack of

jurisdiction is de novo.    See Hager v. NationsBank N.A., 167 F.3d

245, 247 (5th Cir. 1999).   Regardless of the label Henson affixed

to his motion, it challenges the constitutionality of his

sentence as imposed by the district court and was properly

construed as a 28 U.S.C. § 2255 motion.    See Tolliver v. Dobre,

211 F.3d 876, 877 (5th Cir. 2000); United States v. Rich, 141

F.3d 550, 551 (5th Cir. 1998).   Because the motion filed

purportedly under Fed. R. Crim. P. 12(b)(2) was properly

construed as a successive 28 U.S.C. § 2255 motion, Henson was

required to obtain this court’s authorization to file it.    28

U.S.C. §§ 2244(b)(3)(A), 2255.   Henson did not obtain

authorization, and the district court properly dismissed the

motion for lack of jurisdiction.   The district court’s dismissal

is AFFIRMED.